DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment date 2/24/2022, claims 1, 13, 33 were amended, no claims were cancelled, and none were newly introduced. Accordingly claims 1-22, 33-37 are currently pending in the application.
Allowable Subject Matter
Claims 1-22, 33-37 are allowed over prior art of record.
Most relevant prior art of record is Watanuki et al. (JP 2014160962 A) hereinafter Watanuki.
Regarding claim 1, Watanuki teaches An apparatus (10 in Fig. 6), comprising: a housing (12 in Fig. 6) comprising at least one acoustic port (16 in Fig. 6); a gasket (19 in Fig. 6) attached to the housing (19 is attached to 12 in Fig. 6) and including an interior cavity (15 in Fig. 6) disposed in-line with the acoustic port (15 is aligned with 16 in Fig. 6); a contaminant-proof membrane (18 in Fig. 6) disposed between the interior cavity of the gasket and the acoustic port (18 is positioned inside the interior cavity 15 and the acoustic port 16 in Fig. 6); a microphone (2 in Fig. 6) comprising a sound inlet (1 in Fig. 6); and a microphone plug (6 in Fig. 6) comprising a first end  coupled to the microphone (bottom end of 6 in Fig. 6 is coupled to the microphone 2 via microphone sound inlet 1), Watanuli further teaches the apparatus further comprising a second end (Upper end of 6 in Fig. 6) such that the microphone plug is mostly disposed between the contaminant-proof membrane and the sound inlet of the microphone, and at least one through-hole (second end “Upper side of 6 in Fig. 6” is located between the contaminant-proof membrane 18 and sound inlet of the microphone 1 in Fig. 6),
Watanuki does not specifically disclose the second end of the microphone plug located within the interior cavity of the gasket however,

An ordinary skilled in the art would have been motivated to modify Watanuki’s invention with the teachings of Araki for the benefit of improving the protection of the apparatus,
Therefore it would have been obvious to an ordinary skilled in the art prior to the effective filing date of the claimed invention to modify Watanuki with Araki;
Watanuki as modified by Araki does not specifically disclose the apparatus further comprising wherein a cross-sectional area of the through-hole is smaller than a cross- sectional area of the interior cavity.
The following is the reason for allowance of claim 1:
Watanuki as modified by Araki does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises wherein a cross-sectional area of the through-hole is smaller than a cross- sectional area of the interior cavity;
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-12, claims are allowed for their dependency on allowed claim 1.
Regarding claim 13, claim is allowed for being the apparatus comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 14-22, claims are allowed for their dependency on allowed claim 13.

Regarding claims 34-37, claims are allowed for their dependency on allowed claim 33.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654